DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
 	Claim 23 is objected to because of the following informalities:
	-In claim 23, line 2, “a exhaust ionization” should be changed to --- an exhaust ionization---.   Appropriate correction is required.

Claim Rejections - 35 USC § 102 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


	Claims 14-22, and 26-34 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hirata et al. (Hirata) (Patent/Publication Number US 2010/0132337). 
Regarding claims 14 and 26, Hirata discloses an exhaust treatment system (20, 22, 40) (e.g. See Paragraphs [0048]), including an exhaust ozone purification system (30, 32) (e.g. See Paragraphs [0051]), the exhaust ozone purification system includes an ozone amount control device (50) configured to control the amount of ozone so as to effectively oxidize gas components to be treated in exhaust, and the ozone amount control device includes a control unit (50) (e.g. See Paragraphs [0053]), and further includes a pre-ozone-treatment exhaust component detection unit (54, 56, 58) configured to detect the contents of components in the exhaust before the ozone treatment (e.g. See Paragraphs [0052, 0082-0083]), wherein the control unit controls the amount of ozone required in the mixing and reacting according to the contents of components in the exhaust before the ozone treatment (e.g. See Paragraphs [0058] To obtain an NOx storage reaction more efficiently, it is desirable that the NOx in the exhaust gas be converted into higher-order nitrogen oxides containing larger amounts of NO3, N2O5, and/or the like. In the present embodiment, therefore, the quantity of ozone to be supplied is controlled so that a molar ratio of the ozone to NO is greater than 1 in a mixture of the exhaust gas and the ozone. The control of the ozone supply quantity is conducted by the controller 50. On the basis of the information relating to an engine speed, fuel injection quantity, and other operating parameters of the engine 10, the controller 50 estimates and calculates the quantity of NO in the exhaust gas and controls the ozone feeder 30 to supply an appropriate quantity of ozone according to the estimated quantity of NO.) (e.g. See Paragraphs [0052-0053, 0058-0059]), and the pre-ozone-treatment exhaust component detection unit (54, 56, 58) is at least one unit selected from the following detection units: a first volatile organic compound detection unit configured to detect the content of volatile organic compounds in the exhaust before the ozone treatment (e.g. See Paragraphs [0052-0053, 0071, 0075-0077]); a first nitrogen oxide detection unit configured to detect the nitrogen oxide content 
	Regarding claims 15, 27, Hirata further discloses wherein the control unit controls the amount of ozone required in the mixing and reacting according to an output value of at least one of the pre-ozone-treatment exhaust component detection units (54, 56, 58) (e.g. See Paragraphs [0052-0053, 0082-0083]). 
	Regarding claims 16, 28, Hirata further discloses wherein the control unit (50) is configured to control the amount of ozone required in the mixing and reacting according to a preset mathematical model (Steps S100-S120 and S200-S224) (e.g. See Paragraphs [0053, 0058, 0065-0066]).
	Regarding claims 17, 29, Hirata further discloses wherein the control unit is configured to control the amount of ozone required in the mixing and reacting according to a theoretically estimated value (Steps S100-S120 and S200-S224) (e.g. See Paragraphs [0053, 0058, 0065-0066]).
	Regarding claims 18, 30, Hirata further discloses wherein the theoretically estimated value is a molar ratio of an ozone introduction amount to a substance to be treated in the exhaust, which is in the range of 2-10, 5~6, 5.5~6.5, 5~7, 4.5~7.5, 4~8, 3.5~8.5, 3~9 or 2.5~9.5 (e.g. See Paragraph [0058] To obtain an NOx storage reaction more efficiently, it is desirable that the NOx in the exhaust gas be converted into higher-order nitrogen oxides containing larger amounts of NO3, N2O5, and/or the like. In the present embodiment, therefore, the quantity of ozone to be supplied is controlled so that a molar ratio of the ozone to NO is greater than 1 in a mixture of the exhaust gas and the ozone.) (e.g. See Paragraphs [0058-0060]).

	Regarding claims 20, 32, Hirata further discloses wherein the control unit controls the amount of ozone required in the mixing and reacting according to the contents of components in the exhaust after the ozone treatment (e.g. See Paragraphs [0052-0053, 0074-0075]).
	Regarding claims 21, 33, Hirata further discloses wherein the post-ozone-treatment exhaust component detection unit (56) is at least one unit selected from the following detection units: a first ozone detection unit configured to detect the ozone content in the exhaust after the ozone treatment (e.g. See Paragraphs [0052-0053, 0074-0075]); a second volatile organic compound detection unit configured to detect the content of volatile organic compounds in the exhaust after the ozone treatment (e.g. See Paragraphs [0052-0053, 0074-0075]); a second CO detection unit configured to detect the CO content in the exhaust after the ozone treatment; a second nitrogen oxide detection unit (56) configured to detect the nitrogen oxide content in the exhaust after the ozone treatment (e.g. See Paragraphs [0052-0053, 0074-0075]).
	Regarding claims 22, 34, Hirata further discloses wherein the control unit controls the amount of ozone according to an output value of at least one of the post-ozone-treatment exhaust component detection units (56) (e.g. See Paragraphs [0052-0053, 0074-0075]).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:



The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 23 is rejected under 35 U.S.C. 103 as being unpatentable over Hirata et al. (Hirata) (Patent/Publication Number US 2010/0132337) in view of Cornwell et al. (Cornwell) (Patent/Publication Number US 4,945,721).
	Regarding claim 23, Hirata discloses all the claimed limitation as discussed above except that an exhaust ionization dedusting system for ionization dedusting the exhaust, the ozone formed by ionization from is used by the exhaust ozone purification system to treat pollutants.
	Cornwell teaches that it is conventional in the art, to use an exhaust ionization dedusting system (10, 16) for ionization dedusting the exhaust (e.g. See col. 9, lines 5-35), the ozone formed by ionization from is used by the exhaust ozone purification system to treat pollutants (See col. 13, lines 11-67).
	It would have been obvious to one having ordinary skill in the art at the time the invention was made, to use the exhaust ionization dedusting system for ionization dedusting the exhaust, the ozone formed by ionization from is used by the exhaust ozone purification system to treat . 

Allowable Subject Matter
Claims 24-25 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims; and also to overcome the claim objections set forth in this Office action, such as to overcome the rejection(s) under 35 U.S.C. 101, and 112 2nd paragraph.
	Since allowable subject matter has been indicated, applicant is encouraged to submit Final Formal Drawings (If Needed) in response to this Office action.  The early submission of formal drawings will permit the Office to review the drawings for acceptability and to resolve any informalities remaining therein before the application is passed to issue.  This will avoid possible delays in the issue process.

Prior Art
	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure and consists of seven patents: Kang et al. (Pat. No. 6212883), Tsumagari et al. (Pat. No. 2015/0360177), Kinugawa et al. (Pat. No. 2015/0211400), Hirata et al. (Pat. No. 2006/0225406), Lee . 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Primary Examiner Binh Tran whose telephone number is (571) 272-4865.  The examiner can normally be reached on Monday-Friday from 8:00 a.m. to 4:00 p.m.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisors, Mark Laurenzi, can be reach on (571) 270-7878.   The fax phone numbers for the organization where this application or proceeding is assigned are (571) 273-8300 for regular communications and for After Final communications.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Binh Q. Tran
/BINH Q TRAN/Primary Examiner, Art Unit 3748                                                                                                                                                                                                        February 11, 2022